         Case: 1:19-cv-00497-SO Doc #: 1 Filed: 03/05/19 1 of 5. PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


SIOMARA MARQUETTI                                   ) Case No.
2163 Clearence Avenue                               )
Lakewood, Ohio 44107                                ) Judge
                                                    )
                              Plaintiff,            )
                                                    )
        -vs-                                        )
                                                    )
ideastream, a not for profit corporation            ) COMPLAINT
1375 Euclid Avenue                                  )
Cleveland, Ohio 44115-1835                          ) (Jury Demand Endorsed Hereon)
                                                    )
                        Defendant.                  )
________________________________________            )


        Now comes Plaintiff Siomara Marquetti, by and through counsel, and for her Complaint

states as follows:

                                       INTRODUCTION

        This is an action for religious discrimination and retaliation pursuant to 42 U.S.C.

§2000(e) et seq. (Title VII of the Civil Rights Act of 1964), as amended, and O.R.C. 4112.01 et

seq.

                                           JURISDICTION

        The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331 and 28 U.S. C. §

1343.

                                           BACKGROUND

        1.     At all times relevant to this Complaint, Plaintiff was a resident of Cuyahoga

County and an employee of ideastream, an Ohio not for profit corporation, and an employer

within the meaning of Title VII, 42 U.S. C. §2000e, et seq. and O.R.C. 4112.01, et seq.


                                                1
           Case: 1:19-cv-00497-SO Doc #: 1 Filed: 03/05/19 2 of 5. PageID #: 2




          2.    Ms. Marquetti is a 33 year old African-American Christian female expressly

authorized to bring this action under 42 U.S.C. §2000e et seq. and O.R.C. 4112.01, et seq.

          3.    Ms. Marquetti was employed by ideastream from February 24, 2014 until June

18, 2018 in the Development Department, first as a Coordinator of Volunteers and beginning in

August 2017, as the Coordinator of Volunteer Engagement.

          4.    Ms. Marquetti is a graduate of Kent State University in Applied Communication

Studies.

                                   STATEMENT OF CLAIMS

                                      Conditions Precedent

          5.    More than 30 days prior to the institution of this lawsuit, on November 20, 2018,

Ms. Marquetti filed a Charge with the Equal Employment Opportunity Commission, (the

“EEOC”), alleging a violation of Title VII by ideastream.

          6.    On December 5, 2018, she received notice from the EEOC of her right to pursue a

private action under 42 U.S.C. §2000e, et seq.

          7.    Ms. Marquetti timely files this Complaint within the statutory ninety (90) day

time period. All conditions precedent to the institution of this lawsuit have been fulfilled.

                          STATEMENT THE CLAIM FOR RELIEF

          8.    Plaintiff incorporates by reference Paragraphs 1 through 7 as if fully restated

herein.




                                                  2
        Case: 1:19-cv-00497-SO Doc #: 1 Filed: 03/05/19 3 of 5. PageID #: 3



       9.      ideastream has engaged in unlawful employment practices in violation of 42

U.S.C. §2000e, et seq. and O.R.C. 4112.01, et seq., exemplified by its failure to accommodate

Ms. Marquetti’s protected religious practices.

       10.     After August 2017, Ms. Marquetti’s duties included recruiting, orienting and

placing volunteers during events and to assist with various departmental needs.

       11.     On about June 12, 2018, a co-worker reminded Ms. Marquetti that she had

requested two volunteers for a donor tour on June 14, 2018.

       12.     Ms. Marquetti had some difficulties finding the volunteers and notified her

supervisor, Dan Nelson. Mr. Nelson said he would help.

       13.     Instead of helping, on June 12, 2018, Mr. Nelson notified Ms. Marquetti that three

volunteers would be needed and that Ms. Marquetti must stand in as the third volunteer.

       14.     Ms. Marquetti explained that she could not personally participate because she was

she was scheduled to practice with her worship team at her church on the same day and time.

       15.     Upon hearing this Mr. Nelson walked to Ms. Marquetti’s desk and told her to

meet with him in a conference room and ordered her to participate in the tour.

       16.     When the meeting became heated and emotional, Ms. Marquetti asked to meet in

the presence of a representative of Human Resources.

       17.     A co-worker offered to stand in for her as the third volunteer on the tour and Ms.

Marquetti accepted. The tour was successfully conducted as scheduled and lead to the desired

donation to ideastream.

       18.     On about June 18, 2018, Ms. Marquetti was called to a meeting with Dan Nelson

and the Human Resources Director and when she appeared, was fired.




                                                 3
           Case: 1:19-cv-00497-SO Doc #: 1 Filed: 03/05/19 4 of 5. PageID #: 4




          19.   As a direct and proximate result of Defendant’s actions, Ms. Marquetti suffered

damages in an amount to be determined at trial along with other reasonably anticipated results

including anxiety and emotional effects.

                                          COUNT ONE
                            (Religious Discrimination in Violation of
                              Title VII, 42 U.S.C. § 2000e, et seq.)

          20.   Plaintiff incorporates by reference Paragraphs 1 through 19 as if fully restated

herein.

          21.   The actions and practices of Defendant as described were intentional violations of

Ms. Marquetti’s right to be free of discrimination due to her religion or her religious beliefs.

                                          COUNT TWO
                                    (Retaliation in Violation of
                               Title VII, 42 U.S.C. § 2000e, et seq.)

          22.   Plaintiff incorporates by reference Paragraphs 1 through 21 as if fully restated

herein.

          23.   The actions and practices of Defendant as described constituted retaliation on

account of her request for accommodation.

                                        COUNT THREE
                                     (O.R.C. 4112.01, et seq.)

          24.   Plaintiff incorporates by reference Paragraphs 1 through 23 as if fully restated

herein.

          25.   The actions of Defendant, as alleged, violate the provisions of the Ohio Revised

Code Section 4112.02(A), Unlawful Discriminatory Practices.




                                                  4
         Case: 1:19-cv-00497-SO Doc #: 1 Filed: 03/05/19 5 of 5. PageID #: 5



       WHEREFORE, Plaintiff respectfully requests that this Court award damages to her and

against Defendant in excess of $25,000.00, including all statutory damages, compensatory

damages, attorney fees, court costs, post-judgment interest, and all other relief, whether in law or

in equity, which will fully and fairly compensate Plaintiff for her injuries and damages.



                                                      ___/s/ Nancy C. Schuster_______________
                                                      NANCY C. SCHUSTER #0020690
                                                      Schuster & Simmons Co. LPA
                                                      The Bevelin House
                                                      2913 Clinton Avenue
                                                      Cleveland, Ohio 44113
                                                      (216) 348-1100 (telephone)
                                                      (216) 348-0013 (facsimile)
                                                      ss@apk.net (e-mail)

                                                      Counsel for Plaintiff Siomara Marquetti


                                        JURY DEMAND

       Plaintiff demands a trial by jury in the above entitled action.


                                                      ___/s/ Nancy C. Schuster_______________
                                                      NANCY C. SCHUSTER #0020690

                                                      Counsel for Plaintiff Siomara Marquetti




                                                 5
